Citation Nr: 0019431	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-21 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1961 to February 
1966.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for cluster headaches.  In July 1996, the Board remanded that 
matter to the RO for conduct of a VA examination and to 
obtain a medical opinion concerning the diagnosis and 
etiology of the veteran's complaints of headache.  Since that 
time, the veteran has also perfected an appeal of a rating 
decision in which the RO denied entitlement to TDIU.  The 
issue of entitlement to TDIU is the subject of the Remand 
which follows this decision.


FINDING OF FACT

The veteran has current disability from cluster headaches 
which he incurred during his active military service.


CONCLUSION OF LAW

Service connection for cluster headaches is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by competent medical evidence that 
the veteran has current disability from cluster headaches, 
that he had chronic headaches in service, and he has had 
continuity of the same symptoms since his separation from 
service.  The RO has assisted the veteran in all necessary 
matters, including seeking and securing all possible 
treatment records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The veteran's service medical records show that he had 
recurrent complaints of headaches during his active service.  
Initially, his symptoms were diagnosed as sinusitis.  
However, when the headaches continued after a sinus 
operation, two examiners noted their impression that the 
veteran's headaches were not related to a sinus disorder.  
One examiner noted a diagnosis in August 1962 of migraine 
variant.  In February 1963, the veteran was hospitalized for 
an extensive work-up to determine the cause of his head.  It 
was noted that he had sought outpatient treatment 30 times 
for headaches without any definite diagnosis.  Various 
treatments had been ineffective.  The hospital work-up was 
also inconclusive.  During the remainder of his service, the 
veteran experienced more frequent and longer lasting 
headaches.  In June 1964, it was noted that he had had a 
constant headache for two weeks.  Several days later he was 
hospitalized after exhibiting "bizarre" behavior.  The 
following day he was described as happy and cooperative.  One 
examiner noted an impression of headaches secondary to 
increased intracranial pressure.  He was transferred to an 
Air Force hospital where he continued to have complaints of 
headaches, although a neurologist reported in October 1965 
that the headaches had diminished in number and in the amount 
of medication necessary to control them.  The examiner 
reported an impression of tension headaches, sometimes quite 
severe.

Post-service medical records show that the veteran continued 
to have frequent and severe headaches since his separation 
from service.  However, there was not much consensus on the 
cause or diagnosis of his headaches.  A hospital summary 
dated in April 1980 contains a suggestion that the veteran 
might be suffering from a vascular headache of some kind, 
possibly even a cluster phenomenon.  During a VA 
neuropsychiatric examination in September 1982, the veteran 
reported that his in-service headaches had initially been 
diagnosed as sinus headaches but the headaches continued 
after a sinus operation.  He had continued to have such 
headaches after his separation from service.  The headaches 
were bitemporal, followed by localization in the frontal area 
and involving the periorbital region.  The duration of the 
headache pattern was variable from three weeks to several 
months.  The examiner reported that the headaches were severe 
and incapacitating.  The reported diagnoses were cluster 
migraine headaches, dysthymic disorder, and compulsive 
personality features.  The impression of cluster headache is 
contained in notes of a VA neurological examination dated in 
February 1988.  More recently dated VA outpatient treatment 
notes show impressions of cluster headaches.

During a VA examination in November 1996, the veteran 
reported that his headaches occurred in clusters that lasted 
three to five months about once per year.  He described the 
headaches in detail.  His description of his headache 
symptoms was consistent with the symptoms which were 
documented during his active service.  He told the examiner 
that the headache symptoms were the same as those he had 
during his active service.  The reported diagnosis was 
episodic cluster headaches which by history had been present 
for 33 years.

The Board has reviewed a medical treatise which was submitted 
by the veteran.  His documented symptoms are consistent with 
those described in the treatise as indicative of cluster 
headache syndrome.  The Board has also considered the 
veteran's testimony, given before regional office personnel 
and before the undersigned member of the Board.  The Board 
finds such testimony credible.  He distinguished his 
headaches symptoms from his sinus symptoms.  The veteran has 
consistently asserted that his in-service symptoms were the 
same as the symptoms which have more recently been diagnosed 
as cluster headaches.

Some of the evidence in the claims folder suggests that the 
veteran's headaches are related to a sinus disorder and/or 
his hypertension.  He has been service connected for these 
disorders and has been receiving compensation.  While the 
evidence is somewhat equivocal, the Board finds that the 
evidence  which supports the claim is at least in equipoise 
with the evidence which does not.  Therefore, the Board finds 
that the veteran has current disability from cluster 
headaches which was incurred during his active military 
service.


ORDER

Service connection is granted for cluster headaches.


REMAND

As a result of the grant of service connection for cluster 
headaches, the RO will be assigning a disability evaluation 
to such disorder.  The veteran's claim of entitlement to TDIU 
is inextricably intertwined with the underlying disability 
evaluations for the service-connected disabilities.  Having 
denied service connection for cluster headaches, the RO has 
not considered the claim to TDIU in the context of all of the 
veteran's service-connected disabilities.

The veteran implied during his testimony before the 
undersigned Member of the Board that he had applied for and 
had been granted disability benefits administered by the 
Social Security Administration (SSA).  The Board is of the 
opinion that the entire record upon which the administrative 
law judge's decision was based may be probative of the issue 
which remains before the Board.  Although the United States 
Court of Veterans Appeals (now, the United States Court of 
Appeals for Veterans Claims, herein after referred to as the 
Court) had cast the Department's duty to obtain such records 
in terms of its duty, under 38 U.S.C.A. § 5107(a) (West 
1991), to assist claimants who had submitted a well-grounded 
claim, see e.g., Martin v. Brown, 4 Vet. App. 136 (1993), 
Masors v. Derwinski, 2 Vet. App. 181 (1992), Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Murphy v. Derwinski, 1 
Vet. App. 78 (1990), in Hayes v. Brown, 9 Vet. App. 67, 74 
(1996), the Court referred to obtaining these records in 
terms of the Department's "obligation to review a thorough 
and complete record", under which "VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight."

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his cluster headaches disorder.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should assign a disability 
evaluation for the veteran's service-
connected cluster headaches disorder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



